
	
		II
		111th CONGRESS
		1st Session
		H. R. 860
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To reauthorize the Coral Reef Conservation
		  Act of 2000, and for other purposes.
	
	
		1.Short title
			(a)Short titleThis Act may be cited as the
			 Coral Reef Conservation Act
			 Reauthorization and Enhancement Amendments of
			 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Amendment of
				Coral Reef Conservation Act of 2000.
					Title I—Amendments to
				the Coral Reef Conservation Act 
					Sec. 101. Expansion
				of Coral Reef Conservation Program.
					Sec. 102. Emergency
				response.
					Sec. 103. National
				program.
					Sec. 104. Report to
				Congress.
					Sec. 105. Fund;
				grants; grounding inventory; coordination.
					Sec. 106. Clarification of definitions.
					Sec. 107. Authorization of appropriations.
					Title II—United States
				Coral Reef Task Force
					Sec. 201. United
				States Coral Reef Task Force.
					Title III—Department of
				the Interior Coral Reef Authorities
					Sec. 301. Amendments
				relating to Department of the Interior program.
					Sec. 302. Clarification of definitions.
				
			2.Amendment of Coral Reef Conservation Act of
			 2000Except as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to or repeal of a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
		IAmendments to the Coral Reef Conservation
			 Act 
			101.Expansion of Coral Reef Conservation
			 Program
				(a)Project diversitySection 204(d) (16 U.S.C. 6403(d)) is
			 amended—
					(1)in the heading by striking
			 Geographic and
			 Biological and inserting Project; and
					(2)by striking paragraph (3) and inserting the
			 following:
						
							(3)Remaining funds shall be awarded
				for—
								(A)projects (with priority given to
				community-based local action strategies) that address emerging priorities or
				threats, including international and territorial priorities, or threats
				identified by the Administrator in consultation with the United States Coral
				Reef Task Force; and
								(B)other appropriate projects, as determined
				by the Administrator, including monitoring and assessment, research, pollution
				reduction, education, and technical
				support.
								.
					(b)Approval criteriaSection 204(g) (16 U.S.C. 6403(g)) is
			 amended—
					(1)by striking or after the
			 semicolon in paragraph (9);
					(2)by striking paragraph (10); and
					(3)by inserting after paragraph (9) the
			 following:
						
							(10)promoting activities designed to minimize
				the likelihood of vessel impacts on coral reefs, particularly those areas
				identified under section 210(b), including the promotion of ecologically sound
				navigation and anchorages near coral reefs; or
							(11)promoting and assisting entities to work
				with local communities, and all appropriate governmental and nongovernmental
				organizations, to support community-based planning and management initiatives
				for the protection of coral reef
				ecosystems.
							.
					102.Emergency responseSection 206 (16 U.S.C. 6405) is amended to
			 read as follows:
				
					206.Emergency response actions
						(a)In generalThe Administrator may undertake or
				authorize action necessary—
							(1)to minimize the destruction of or injury to
				a coral reef, or loss of an ecosystem function of a coral reef, from—
								(A)vessel impacts, derelict fishing gear,
				vessel anchors, and anchor chains; and
								(B)from unforeseen or disaster-related
				circumstances as a result of human activities; and
								(2)to stabilize, repair, recover, or restore a
				coral reef that is destroyed or injured, or that has incurred the loss of an
				ecosystem function, as described in paragraph (1).
							(b)Vessel removal; stabilizationAction authorized by subsection (a)
				includes vessel removal and emergency stabilization of the vessel or any
				impacted coral reef.
						(c)Partnering with other Federal and State
				agenciesWhen possible,
				action by the Administrator under this section should—
							(1)be conducted in partnership with other
				government agencies as appropriate, including—
								(A)the Coast Guard, the Federal Emergency
				Management Agency, the Army Corps of Engineers, the Environmental Protection
				Agency, and the Department of the Interior; and
								(B)agencies of States; and
								(2)leverage resources of other
				agencies.
							(d)Emergency response assistance by other
				Federal and State agencies
							(1)In generalThe head of any other Federal or State
				agency may assist the Administrator in emergency response actions under this
				section, using funds available for operations of the agency concerned.
							(2)ReimbursementThe Administrator, subject to the
				availability of appropriations, may reimburse a Federal or State agency for
				assistance provided under paragraph (1).
							(e)Liability for costs and damages to coral
				reefs
							(1)Treatment of coral reefs under National
				Marine Sanctuaries ActFor
				purposes of the provisions set forth in paragraph (2), and subject to paragraph
				(5), each of the terms sanctuary resources, resource,
				sanctuary resource managed under law or regulations for that
				sanctuary, national marine sanctuary, sanctuary
				resources of the national marine sanctuary, and sanctuary
				resources of other national marine sanctuaries is deemed to include any
				coral reef that is subject to the jurisdiction of the United States or any
				State, without regard to whether such coral reef is located in a national
				marine sanctuary.
							(2)Applicable provisions of National Marine
				Sanctuaries ActThe
				provisions referred to in paragraph (1) are the following provisions of the
				National Marine Sanctuaries Act:
								(A)Paragraphs (6) and (7) of section 302 (16
				U.S.C. 1432).
								(B)Paragraphs (1), (2), (3), and (4) of
				section 306 (16 U.S.C. 1436).
								(C)Section 307 (16 U.S.C. 1437).
								(D)Section 312 (16 U.S.C. 1443).
								(3)ExemptionsThe destruction, loss, or injury of a coral
				reef or any component thereof is not unlawful if it was—
								(A)caused by the use of fishing gear in a
				manner that is not prohibited under the Magnuson-Stevens Fishery Conservation
				and Management Act (16 U.S.C. 1801 et seq.) or other Federal or State law;
				or
								(B)caused by an activity that is authorized by
				Federal or State law, including any lawful discharge from a vessel of
				graywater, cooling water, engine exhaust, ballast water, or sewage from a
				marine sanitation device, unless the destruction, loss, or injury is a result
				of a vessel grounding, a vessel scraping, anchor damage, or excavation that is
				not authorized by a Federal or State permit;
								(C)the necessary result of bona fide marine
				scientific research (including marine scientific research activities approved
				by Federal, State, or local permits), other than—
									(i)sampling or collecting; and
									(ii)destruction, loss, or injury that is a
				result of a vessel grounding, a vessel scraping, anchor damage, or excavation
				that is not authorized by a Federal or State permit; or
									(D)(i)caused by a Federal Government agency
				in―
										(I)an emergency that posed an unacceptable
				threat to human health or safety or to the marine environment;
										(II)an emergency that posed a threat to
				national security; or
										(III)an activity necessary for law enforcement
				purposes or search and rescue; and
										(ii)could not be avoided.
									(4)Clarification of liabilityA person is not liable under this
				subsection if that person establishes that—
								(A)the destruction or loss of, or injury to,
				the coral reef or coral reef ecosystem was caused solely by an act of God, an
				act of war, or an act of omission of a third party, and the person acted with
				due care;
								(B)the destruction, loss, or injury was caused
				by an activity authorized by Federal or State law; or
								(C)the destruction, loss, or injury was
				negligible.
								(5)State consent required
								(A)In generalThis subsection shall not apply to any
				coral reef that is subject to the jurisdiction of a State unless the Governor
				of that State notifies the Secretary that the State consents to that
				application.
								(B)Revocation of consentThe governor of a State may revoke consent
				under subparagraph (A) by notifying the Secretary of such revocation.
								(6)Consistency with international laws and
				treaties
								(A)In generalAny action taken under the authority of
				this subsection must be consistent with otherwise applicable international laws
				and treaties.
								(B)Actions authorized with respect to
				vesselsFor purposes of
				subparagraph (A), actions authorized under this subsection include vessel
				removal, and emergency re-stabilization of a vessel and any coral reef that is
				impacted by a vessel.
								(7)Liability under other
				provisionsNothing in this
				title shall alter the liability of any person under any other provision of
				law.
							. 
			103.National program
				(a)Purpose
			 of ActSection 202 (16 U.S.C.
			 6401) is amended—
					(1)by redesignating paragraphs (2) through (6)
			 as paragraphs (3) through (7), respectively, and by inserting after paragraph
			 (1) the following:
						
							(2)to promote the resilience of coral reef
				ecosystems;
							.
					(2)by amending paragraph (4), as so
			 redesignated, to read as follows:
						
							(4)to develop sound scientific information on
				the condition of coral reef ecosystems and the threats to such ecosystems
				including large-scale threats related to climate change, such as ocean
				acidification, to benefit local communities and the Nation, and to the extent
				practicable to support and enhance management and research capabilities at
				local management agencies and local research and academic
				institutions;
							;
				and
					(3)by striking and after the
			 semicolon at the end of paragraph (6), as so redesignated, by striking the
			 period at the end of paragraph (7), as so redesignated, and inserting ;
			 and, and by adding at the end the following:
						
							(8)to recognize the benefits of healthy coral
				reefs to island and coastal communities and to encourage Federal action to
				ensure, to the maximum extent practicable, the continued availability of those
				benefits.
							.
					(b)Goals and objectives of national coral reef
			 action strategySection
			 203(b)(8) (16 U.S.C. 6402(b)(8)) is amended to read as follows:
					
						(8)conservation, including resilience and the
				consideration of island and local traditions and
				practices.
						.
				(c)Amendments relating to activities To
			 conserve coral reefs and coral reef ecosystemsSection 207(b) (16 U.S.C. 6406(b)) is
			 amended—
					(1)in paragraph (3) by striking
			 and after the semicolon;
					(2)in paragraph (4)—
						(A)by striking cooperative
			 conservation and inserting cooperative research,
			 conservation,; and
						(B)by striking partners. and
			 inserting partners, including academic institutions located in
			 States;; and
						(3)by adding at the end the following:
						
							(5)improving and promoting the resilience of
				coral reefs and coral reef ecosystems; and
							(6)activities designed to minimize the
				likelihood of vessel impacts or other physical damage to coral reefs, including
				those areas identified in section
				210(b).
							.
					(d)Criteria for Approval of project
			 proposalsSection 204(g) (16
			 U.S.C. 6403(g)) is further amended by striking or after the
			 semicolon at the end of paragraph (10), by redesignating paragraph (11) as
			 paragraph (12), and by inserting after paragraph (10) the following:
					
						(11)improving and promoting the resilience of
				coral reefs and coral reef ecosystems;
				or
						.
				(e)Data Archive, Access, and
			 AvailabilitySection 207 (16
			 U.S.C. 6406) is amended—
					(1)in subsection (b) (as amended by subsection
			 (b) of this section) by striking and after the semicolon at the
			 end of paragraph (5), by striking the period at the end of paragraph (6) and
			 inserting ; and , and by adding at the end the following:
						
							(7)centrally archiving, managing, and
				distributing data sets and providing coral reef ecosystem assessments and
				services to the general public with local, regional, or international programs
				and partners.
							;
				and
					(2)by adding at the end the following:
						
							(c)Data Archive, Access, and
				AvailabilityThe Secretary,
				in coordination with similar efforts at other Departments and agencies shall
				provide for the long-term stewardship of environmental data, products, and
				information via data processing, storage, and archive facilities pursuant to
				this title. The Secretary may—
								(1)archive environmental data collected by
				Federal, State, local agencies and tribal organizations and federally funded
				research;
								(2)promote widespread availability and
				dissemination of environmental data and information through full and open
				access and exchange to the greatest extent possible, including in electronic
				format on the Internet;
								(3)develop standards, protocols and procedures
				for sharing Federal data with State and local government programs and the
				private sector or academia; and
								(4)develop metadata standards for coral reef
				ecosystems in accordance with Federal Geographic Data Committee
				guidelines.
								.
					104.Report to CongressSection 208 (16 U.S.C. 6407) is amended to
			 read as follows:
				
					208.Report to CongressNot later than March 1, 2010, and every 5
				years thereafter, the Administrator shall submit to the Committee on Commerce,
				Science, and Transportation of the Senate and the Committee on Natural
				Resources of the House of Representatives a report describing all activities
				undertaken to implement the strategy, including—
						(1)a description of the funds obligated by
				each participating Federal agency to advance coral reef conservation during
				each fiscal year of the 5-fiscal-year period preceding the fiscal year in which
				the report is submitted;
						(2)a description of Federal interagency and
				cooperative efforts with States and non-governmental partner organizations to
				prevent or address overharvesting, coastal runoff, or other anthropogenic
				impacts on coral reef ecosystems, including projects undertaken with the
				Department of the Interior, the Department of Agriculture, the Environmental
				Protection Agency, and the Army Corps of Engineers;
						(3)a summary of the information contained in
				the vessel grounding inventory established under section 210, including
				additional authorization or funding, needed for response and removal of such
				vessels;
						(4)a description of Federal disaster response
				actions taken pursuant to the National Response Plan to address damage to coral
				reefs and coral reef ecosystems; and
						(5)an assessment of the condition of United
				States coral reefs, accomplishments under this Act, and the effectiveness of
				management actions to address threats to coral reefs, including actions taken
				to address large-scale threats to coral reef ecosystems related to climate
				change.
						.
			105.Fund; grants; grounding inventory;
			 coordinationThe Act (16
			 U.S.C. 6401 et seq.) is amended—
				(1)in section 205(a) (16 U.S.C. 6404(a)), by
			 striking organization solely and all that follows and inserting
			 “organization—
					
						(1)to support partnerships between the public
				and private sectors that further the purposes of this Act and are consistent
				with the national coral reef strategy under section 203; and
						(2)to address emergency response actions under
				section
				206.
						;
				(2)by adding at the end of section 205(b) (16
			 U.S.C. 6404(b)) the following: The organization is encouraged to solicit
			 funding and in-kind services from the private sector, including nongovernmental
			 organizations, for emergency response actions under section 206 and for
			 activities to prevent damage to coral reefs, including areas identified in
			 section 210(b)(2).;
				(3)in section 205(c) (16 U.S.C. 6404(c)), by
			 striking the grant program and inserting any grant
			 program or emergency response action;
				(4)by redesignating sections 209 and 210 as
			 sections 217 and 218, respectively; and
				(5)by inserting after section 208 the
			 following:
					
						209.Community-Based planning grants
							(a)In generalThe Administrator may make grants to
				entities that are eligible to receive grants under section 204(c) to provide
				additional funds to such entities to work with local communities and through
				appropriate Federal and State entities to prepare and implement plans for the
				increased protection of coral reef areas identified by the community and
				scientific experts as high priorities for focused attention. The plans
				shall—
								(1)support attainment of one or more of the
				criteria described in section 204(g);
								(2)be developed at the community level;
								(3)utilize where applicable watershed-based or
				ecosystem-based approaches;
								(4)provide for coordination with Federal and
				State experts and managers;
								(5)build upon local approaches or models,
				including traditional or island-based resource management concepts; and
								(6)complement local action strategies or
				regional plans for coral reef conservation.
								(b)Terms and conditionsThe provisions of subsections (b), (d),
				(f), and (h) of section 204 apply to grants under subsection (a), except that,
				for the purpose of applying section 204(b)(1) to grants under this section,
				75 percent shall be substituted for 50
				percent.
							210.Vessel grounding inventory
							(a)In generalThe Administrator, in coordination with
				other Federal agencies, may maintain an inventory of all vessel grounding
				incidents involving coral reefs, including a description of—
								(1)the impacts to such resources;
								(2)vessel and ownership information, if
				available;
								(3)the estimated cost of removal, mitigation,
				or restoration;
								(4)the response action taken by the owner, the
				Administrator, the Commandant of the Coast Guard, or other Federal or State
				agency representatives;
								(5)the status of the response action,
				including the dates of vessel removal and mitigation or restoration and any
				actions taken to prevent future grounding incidents; and
								(6)recommendations for additional navigational
				aids or other mechanisms for preventing future grounding incidents.
								(b)Identification of at-risk
				reefsThe Administrator
				may—
								(1)use information from any inventory
				maintained under subsection (a) or any other available information source to
				identify all coral reef areas that have a high incidence of vessel impacts,
				including groundings and anchor damage;
								(2)identify appropriate measures, including
				action by other agencies, to reduce the likelihood of such impacts; and
								(3)develop a strategy and timetable to
				implement such measures, including cooperative actions with other Government
				agencies and non-governmental partners.
								211.Regional, State, and territorial
				coordination
							(a)Regional CoordinationThe Secretary and other Federal members of
				the United States Coral Reef Task Force shall work in coordination and
				collaboration with other Federal agencies and States to implement the
				strategies developed under section 203, including regional and local
				strategies, to address multiple threats to coral reefs and coral reef
				ecosystems such as coastal runoff, vessel impacts, and overharvesting.
							(b)Response and Restoration
				ActivitiesThe Secretary
				shall enter into written agreements with any States in which coral reefs are
				located regarding the manner in which response and restoration activities will
				be conducted within the affected State’s waters. Nothing in this subsection
				shall be construed to limit Federal response and restoration activity authority
				before any such agreement is final.
							(c)Cooperative Enforcement
				AgreementsAll cooperative
				enforcement agreements in place between the Secretary and States affected by
				this title shall be updated to include enforcement of this title where
				appropriate.
							212.Agreements
							(a)In GeneralThe Administrator may execute and perform
				such contracts, leases, grants, or cooperative agreements as may be necessary
				to carry out the purposes of this title.
							(b)FundingUnder an agreement entered into under
				subsection (a), the Secretary may fulfill the terms of the agreement by
				reimbursing or providing appropriated funds to, and may receive funds or
				reimbursements from, Federal agencies, instrumentalities and laboratories;
				State and local governments; Native American tribes and organizations;
				international organizations; foreign governments; universities and research
				centers; educational institutions; nonprofit organizations; commercial
				organizations; and other public and private persons or entities, as necessary
				for purposes identified in section 202 and actions taken under subsections (a)
				through (d) of section 206.
							(c)Multiyear cooperative
				agreementsThe Administrator
				may enter into multiyear cooperative agreements with the heads of other Federal
				agencies, States, local governments, academic institutions, including marine
				laboratories and coral reef institutes, and nongovernmental organizations to
				carry out the activities of the national coral reef action strategy developed
				under section 203 and to implement regional strategies developed pursuant to
				section 211.
							(d)Use of Other Agencies’
				ResourcesFor purposes
				related to the conservation, preservation, protection, restoration, or
				replacement of coral reefs or coral reef ecosystems and the enforcement of this
				title, the Administrator is authorized to use, with their consent and with or
				without reimbursement, the land, services, equipment, personnel, and facilities
				of any Department, agency, or instrumentality of the United States, or of any
				State, local government, or Indian tribal government, or of any political
				subdivision thereof, or of any foreign government or international
				organization.
							213.International Coral Reef Conservation
				Strategy
							(a)International Coral Reef Ecosystem
				Strategy
								(1)In generalNot later than 1 year after the date of
				enactment of the Coral Reef Conservation Act
				Reauthorization and Enhancement Amendments of 2009, the Secretary
				shall submit to the Committee on Commerce, Science, and Transportation of the
				Senate and the Committee on Natural Resources and the Committee on Foreign
				Affairs of the House of Representatives, and publish in the Federal Register,
				an international coral reef ecosystem strategy, consistent with the purposes of
				this title and the national strategy required pursuant to section 203(a). The
				Secretary shall periodically review and revise this strategy as
				necessary.
								(2)ContentsThe strategy developed by the Secretary
				under paragraph (1) shall—
									(A)identify coral reef ecosystems throughout
				the world that are of high value for United States marine resources, that
				support high-seas resources of importance to the United States such as
				fisheries, or that support other interests of the United States;
									(B)summarize existing activities by Federal
				agencies and entities described in subsection (b) to address the conservation
				of coral reef ecosystems identified pursuant to subparagraph (A);
									(C)establish goals, objectives, and specific
				targets for conservation of priority international coral reef
				ecosystems;
									(D)describe appropriate activities to achieve
				the goals and targets for international coral reef conservation, in particular
				those that leverage activities already conducted under this title;
									(E)develop a plan to coordinate implementation
				of the strategy with entities described in subsection (b) in order to leverage
				current activities under this title and other conservation efforts
				globally;
									(F)identify appropriate partnerships, grants,
				or other funding and technical assistance mechanisms to carry out the strategy;
				and
									(G)develop criteria for prioritizing
				partnerships under subsection (c).
									(b)CoordinationIn carrying out this section, the Secretary
				shall consult with the Secretary of State, the Administrator of the Agency for
				International Development, the Secretary of the Interior, and other relevant
				Federal agencies, and relevant United States stakeholders, and shall take into
				account coral reef ecosystem conservation initiatives of other nations,
				international agreements, and intergovernmental and nongovernmental
				organizations so as to provide effective cooperation and efficiencies in
				international coral reef conservation. The Secretary may consult with the
				United States Coral Reef Task Force in carrying out this subsection.
							(c)International Coral Reef Ecosystem
				Partnerships
								(1)In generalThe Secretary may establish an
				international coral reef ecosystem partnership program to provide support,
				including funding and technical assistance, for activities that implement the
				strategy developed pursuant to subsection (a).
								(2)MechanismsThe Secretary shall provide such support
				working in collaboration with the entities described in subsection (b).
								(3)Criteria for approvalThe Secretary may not approve a partnership
				proposal under this section unless the partnership is consistent with the
				international coral reef conservation strategy developed pursuant to subsection
				(a), and meets the criteria specified in that strategy.
								(d)Priority for certain projects conducted by
				StatesIn implementing this
				section, the Secretary shall give priority consideration to regional
				initiatives and projects that States are participating in with other
				nations.
							214.Permits
							(a)In GeneralThe Administrator may, in accordance with
				this section and regulations issued under this title, issue a permit
				authorizing the conduct of bona fide research.
							(b)Exempt activitiesNo permit under this section is required
				for an activity that is exempt from liability under section 206(e).
							(c)Terms and ConditionsThe Administrator may place any terms and
				conditions on a permit issued under this section that the Administrator deems
				reasonable.
							(d)Fees
								(1)Assessment and collectionSubject to regulations issued under this
				title, the Administrator may assess and collect fees as specified in this
				subsection.
								(2)AmountAny fee assessed shall be equal to the sum
				of—
									(A)all costs incurred, or expected to be
				incurred, by the Administrator in processing the permit application, including
				indirect costs; and
									(B)if the permit is approved, all costs
				incurred, or expected to be incurred, by the Administrator as a direct result
				of the conduct of the activity for which the permit is issued.
									(3)Use of feesAmounts collected by the Administrator in
				the form of fees under this section shall be collected and available for use
				only to the extent provided in advance in appropriations Acts and may be used
				by the Administrator for issuing and administering permits under this
				section.
								(4)Waiver or reduction of feesFor any fee assessed under paragraph (2) of
				this subsection, the Administrator may—
									(A)accept in-kind contributions in lieu of a
				fee; or
									(B)waive or reduce the fee.
									(e)FishingNothing in this section shall be considered
				to require a person to obtain a permit under this section for the conduct of
				any fishing activity that is not prohibited by this title or regulations issued
				under this title.
							215.Regulations; application in accordance with
				international law
							(a)RegulationsThe Administrator may issue such
				regulations as are necessary and appropriate to carry out the purposes of
				sections 206 and 214.
							(b)Relationship to international
				lawThis title and any
				regulations promulgated under this title shall be applied in accordance with
				international law. No restrictions shall apply to or be enforced against a
				person who is not a citizen, national, or resident alien of the United States
				(including foreign flag vessels) unless in accordance with international
				law.
							.
				106.Clarification of definitionsSection 218, as redesignated by section 105
			 of this Act (relating to definitions; 16 U.S.C. 6409), is further
			 amended—
				(1)by amending paragraph (2) to read as
			 follows:
					
						(2)ConservationThe term conservation means
				the use of methods and procedures that are necessary to preserve or sustain
				coral reefs and associated species as resilient diverse, viable, and
				self-perpetuating coral reef ecosystems, including—
							(A)all activities associated with resource
				management, such as assessment, conservation, protection, restoration,
				sustainable use, and management of habitat;
							(B)mapping;
							(C)monitoring of coral reef ecosystems;
							(D)development and implementation of
				management strategies for marine protected area or networks thereof and marine
				resources consistent with the National Marine Sanctuaries Act (16 U.S.C. 1431
				et seq.) and the Magnuson-Stevens Fishery Conservation and Management Act (16
				U.S.C. 1801 et seq.);
							(E)law enforcement;
							(F)conflict resolution initiatives;
							(G)community outreach and education;
				and
							(H)activities that promote safe and
				ecologically sound navigation.
							;
				
				(2)by amending paragraph (3) to read as
			 follows:
					
						(3)CoralThe term coral means species
				of the phylum Cnidaria, including—
							(A)all species of the orders Antipatharia
				(black corals), Scleractinia (stony corals), Gorgonacea (horny corals),
				Stolonifera (organ-pipe corals and others), Alcyonacea (soft corals), and
				Helioporacea (blue coral), of the class Anthozoa; and
							(B)all species of the families Milleporidae
				(fire corals) and Stylasteridae (stylasterid hydrocorals), of the class
				Hydrozoa.
							;
				(3)by amending paragraph (4) to read as
			 follows:
					
						(4)Coral reefThe term coral reef means a
				limestone structure, in the form of a reef or shoal, comprised in whole or in
				part by living coral, skeletal remains of coral, and other associated sessile
				marine plants and
				animals.
						;
				(4)by amending paragraph (5) to read as
			 follows:
					
						(5)Coral reef ecosystemThe term coral reef ecosystem
				means a system of coral reefs and geographically associated species, habitats,
				and environment, including mangroves and seagrass habitats, and the processes
				that control its dynamics.
						; and
				
				(5)by redesignating paragraphs (7) and (8) in
			 order as paragraphs (8) and (9), respectively, and by inserting after paragraph
			 (6) the following:
					
						(7)Coral reef componentThe term coral reef
				component means any part of a coral reef, including individual living
				coral, skeletal remains of coral, and other associated sessile marine plants
				and animals, and any adjacent or associated
				seagrasses.
						.
				107.Authorization of
			 appropriationsSection 217, as
			 redesignated by section 105 of this Act (relating to authorization of
			 appropriations; 16 U.S.C. 6408), is further amended—
				(1)by amending subsection (a) to read as
			 follows:
					
						(a)In GeneralThere are authorized to be appropriated to
				the Secretary of Commerce to carry out this title $30,000,000 for fiscal year
				2010, $32,000,000 for fiscal year 2011, $34,000,000 for fiscal year 2012, and
				$35,000,000 for fiscal years 2013 and
				2014.
						;
				(2)in subsection (b) by striking
			 $1,000,000 and inserting $2,000,000;
				(3)by striking subsection (c) and inserting
			 the following:
					
						(c)Community-Based Planning
				GrantsThere is authorized to
				be appropriated to the Administrator to carry out section 209, $8,000,000 for
				fiscal years 2010 through 2014, to remain available until
				expended.
						;
				and
				(4)by striking subsection (d) and inserting
			 the following:
					
						(d)Department of the InteriorThere is authorized to be appropriated to
				the Secretary of the Interior to carry out this title $10,000,000 for each of
				fiscal years 2010 through 2014.
						.
				
				IIUnited States Coral Reef Task
			 Force
			201.United States Coral Reef Task
			 Force
				(a)EstablishmentThere is hereby established the United
			 States Coral Reef Task Force.
				(b)GoalThe goal of the Task Force shall be to
			 lead, coordinate, and strengthen Federal Government actions to better preserve
			 and protect coral reef ecosystems.
				(c)DutiesThe duties of the Task Force shall
			 be—
					(1)to coordinate, in cooperation with State
			 and local government partners, academic partners, and nongovernmental partners
			 if appropriate, activities regarding the mapping, monitoring, research,
			 conservation, mitigation, restoration of coral reefs and coral reef
			 ecosystems;
					(2)to monitor and advise regarding
			 implementation of the policy and Federal agency responsibilities set forth in
			 Executive Order 13089 and the national coral reef action strategy developed
			 under section 203 of the Coral Reef Conservation Act of 2000, as amended by
			 this Act; and
					(3)to work with the Secretary of State and the
			 Administrator of the Agency for International Development, and in coordination
			 with the other members of the Task Force, to—
						(A)assess the United States role in
			 international trade and protection of coral species; and
						(B)encourage implementation of appropriate
			 strategies and actions to promote conservation and sustainable use of coral
			 reef resources worldwide.
						(d)Membership, generallyThe Task Force shall be comprised
			 of—
					(1)the Secretary of Commerce, acting through
			 the Administrator of the National Oceanic and Atmospheric Administration, and
			 the Secretary of the Interior, who shall be co-chairs of the Task Force;
					(2)the Administrator of the Agency of
			 International Development;
					(3)the Secretary of Agriculture;
					(4)the Secretary of Defense;
					(5)the Secretary of the Army, acting through
			 the Corps of Engineers;
					(6)the Secretary of Homeland Security;
					(7)the Attorney General;
					(8)the Secretary of State;
					(9)the Secretary of Transportation;
					(10)the Administrator of the Environmental
			 Protection Agency;
					(11)the Administrator of the National
			 Aeronautics and Space Administration;
					(12)the Director of the National Science
			 Foundation;
					(13)the Governor, or a representative of the
			 Governor, of the Commonwealth of the Northern Mariana Islands;
					(14)the Governor, or a representative of the
			 Governor, of the Commonwealth of Puerto Rico;
					(15)the Governor, or a representative of the
			 Governor, of the State of Florida;
					(16)the Governor, or a representative of the
			 Governor, of the State of Hawaii;
					(17)the Governor, or a representative of the
			 Governor, of the Territory of Guam;
					(18)the Governor, or a representative of the
			 Governor, of the Territory of American Samoa; and
					(19)the Governor, or a representative of the
			 Governor, of the Virgin Islands.
					(e)Nonvoting membersThe President, or a representative of the
			 President, of each of the Freely Associated States of the Federated States of
			 Micronesia, the Republic of the Marshall Islands, and the Republic of Palau may
			 appoint a nonvoting member of the Task Force.
				(f)Responsibilities of Federal agency
			 members
					(1)In generalThe Federal agency members of the Task
			 Force shall—
						(A)identify the actions of their agencies that
			 may affect coral reef ecosystems;
						(B)utilize the programs and authorities of
			 their agencies to protect and enhance the conditions of such ecosystems;
			 and
						(C)assist in the implementation of the
			 National Action Plan to Conserve Coral Reefs, the national coral reef action
			 strategy developed under section 203 of the Coral Reef Conservation Act of
			 2000, as amended by this Act, the local action strategies, and any other
			 coordinated efforts approved by the Task Force.
						(2)Co-chairsIn addition to their responsibilities under
			 paragraph (1), the co-chairs of the Task Force shall administer performance of
			 the functions of the Task Force and facilitate the coordination of the Federal
			 agency members of the Task Force.
					(g)Working groups
					(1)In generalThe co-chairs of the Task Force may
			 establish working groups as necessary to meet the goals and duties of this
			 title. The Task Force may request the co-chairs to establish such a working
			 group.
					(2)Participation by nongovernmental
			 organizationsThe co-chairs
			 may allow a nongovernmental organization or academic institution to participate
			 in such a working group.
					(h)FACAThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Task Force.
				(i)DefinitionsThe definitions in section 218 of the Coral
			 Reef Conservation Act of 2000, as amended by this Act, shall apply to this
			 section.
				IIIDepartment of the Interior Coral Reef
			 Authorities
			301.Amendments relating to Department of the
			 Interior program
				(a)Amendments and clarifications to
			 definitions
					(1)Fish and Wildlife Coordination
			 ActSection 8 of the Fish and
			 Wildlife Coordination Act (16 U.S.C. 666b) is amended by inserting before the
			 period at the end the following: , including coral reef ecosystems (as
			 such term is defined in section 218 of the Coral Reef Conservation Act of 2000)
			 located in any unit of the National Park System, any unit of the National
			 Wildlife Refuge System, or any Marine National Monument designated under the
			 Act of June 8, 1906 (34 Stat. 225; 16 U.S.C. 431) (popularly known as the
			 Antiquities Act).
					(2)Fish and Wildlife Act of 1956 and Fish and
			 Wildlife Improvement Act of 1978With respect to the authorities under the
			 Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.) and the authorities
			 under the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 742l),
			 references in such Acts to wildlife and fish and
			 wildlife shall be construed to include coral reef ecosystems (as such
			 term is defined in section 218 of the Coral Reef Conservation Act of 2000, as
			 amended by this Act) located in any unit of the National Park System, any unit
			 of the National Wildlife Refuge System, or any Marine National Monument
			 designated under the Act of June 8, 1906 (34 Stat. 225; 16 U.S.C. 431)
			 (popularly known as the Antiquities Act).
					(b)Coral reef conservation assistance
					(1)In generalThe Secretary of the Interior may provide
			 technical assistance and, subject to the availability of appropriations,
			 financial assistance for the conservation of coral reefs.
					(2)DefinitionsIn this subsection each of the terms
			 conservation and coral reef has the meaning that
			 term has under section 218 of the Coral Reef Conservation Act of 2000 (16
			 U.S.C. 6409), amended by this Act.
					302.Clarification of definitionsSection 218, as redesignated by section 105
			 of this Act (relating to definitions; 16 U.S.C. 6409), is further
			 amended—
				(1)by amending paragraph (1) to read as
			 follows:
					
						(1)AdministratorThe term Administrator—
							(A)except as provided in subparagraph (B),
				means the Administrator of the National Oceanic and Atmospheric Administration;
				and
							(B)in sections 206, 209, 212, 214, and 215,
				means the Secretary of the Interior for purposes of application of those
				sections to national park units and national wildlife
				refuges.
							;
				and
				(2)by amending paragraph (7) to read as
			 follows:
					
						(7)SecretaryThe term Secretary—
							(A)except as provided in subparagraphs (B) and
				(C), means the Secretary of Commerce;
							(B)in section 206(e), means—
								(i)the Secretary of the Interior, with respect
				to any coral reef or component thereof that is located in—
									(I)any unit of the National Park
				System;
									(II)any unit of the National Wildlife Refuge
				System; or
									(III)any Marine National Monument designated
				under any of the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.),
				the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.), the Fish and
				Wildlife Improvement Act of 1978 (16 U.S.C. 695j–1 et seq) and the provisions
				of law enacted by that Act, and the Act of June 8, 1906 (34 Stat. 225; 16
				U.S.C. 431) (popularly known as the Antiquities Act) and that is
				under the administrative jurisdiction of the Secretary of the Interior;
				and
									(ii)the Secretary of Commerce, with respect to
				any other coral reef or component thereof that is located in any Marine
				National Monument designated under a law referred to in clause (i)(III);
				and
								(C)in sections 203, means the Secretary of
				Commerce and the Secretary of the
				Interior.
							.
				
	
		
			Passed the House of
			 Representatives September 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
